DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of claims 1-8 in the reply filed on Sept. 19, 2022 is acknowledged.  The traversal is on the ground(s) that all of the claims of Group II are process claims that ultimately depend from claim 1, and thus require all of the limitations of product claim 1.  This is not found persuasive because according to MPEP 806.05(f) and as specified in the restriction requirement the product of claim 1 can be made by another and materially different process, such that does not require the blind hole to be formed in the decorative sheet complex after the step of disposing.  The Applicant questioned whether making the product by a method that differs from claim 9 in that the blind hole is not formed after the step of disposing really constitutes a materially different process. The Examiner notes it is the Examiner’s position that forming the blind hole in the decorative sheet complex after disposing the decorative sheet complex is a materially different process than disposing the decorative sheet complex with a blind hole made in the decorative sheet complex before disposing it.  Regarding the lack of search and examination burden that is argued by the Applicant, the Examiner specified in the restriction requirement that there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the wood layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “to partly define a shape of the illuminated symbol.”  That recitation is not clear, specifically with respect to “to partly define.”
Claim 6 recites “each one of the blind holes is aligned with a different one of the apertures.”  The recitation “a different one of the apertures” is not clear.  The Examiner notes the claim was considered for examination purposes as reciting “each one of the blind holes is aligned with a corresponding aperture, which is different for each of the blind holes.”
Claim 8 recites the limitation “the decorative sheet” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites “the decorative layer” and “the non-polymeric decorative layer”, for consistency one version should be used.  Other dependend claims recite “the decorative layer.”
Claim 8 recites the limitation “said different layer” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jina (GB 2492100 A1).
With respect to claim 1, Jina discloses a vehicle interior panel (p. 1, lines 5-9), comprising an outer surface – a top surface of layer 130 (p. 7, lines 25-26, Fig. 1(v)), a mask layer underlying the outer surface and having an aperture formed therethrough – element 120 has been interpreted as corresponding to a mask layer (p. 7, lines 8-17, Fig. 1(v)), a decorative sheet complex arranged between the mask layer and the outer surface, the decorative sheet complex comprising a non-polymeric decorative layer – element 110 (p. 6, lines 22-26), a blind hole formed in the decorative sheet complex, wherein the blind hole extends through the non-polymeric decorative layer and is aligned with the aperture (p. 6, lines 33-36, p. 8, lines 8-12, Fig. 1(v)), wherein the panel is configured to display an illuminated symbol along the outer surface when light is provided at an inner side of the mask layer, the aperture and the blind hole being aligned with the illuminated symbol (p. 3, line 36, p. 4, lines 8-10, 23-28, Fig. 1(v)).
Regarding claim 2, Jina teaches the panel of claim 1, wherein the decorative layer is a wood layer (p. 6, lines 22-24).
As to claim 3, Jina teaches the panel of claim 1, wherein the wood layer is opaque – it is the Examiner’s position that wooden veneer or cork material (p. 6, lines 22-24) are opaque.
With respect to claim 4, Jina teaches the panel of claim 1, wherein the blind hole is one of a plurality of discrete blind holes formed through the decorative layer, the plurality of blind holes being arranged in a two-dimensional pattern along the decorative sheet complex, to define a shape of the illuminated symbol (p. 3, lines 21-36, p. 4, lines 1-18).
Regarding claim 5, Jina teaches the panel of claim 4, wherein each of the plurality of blind holes is aligned with the aperture (p. 4, lines 8-10).
As to claim 6, Jina teaches the panel of claim 4, wherein the aperture is one of a plurality of discrete apertures of the mask layer (p. 4, lines 8-10), the plurality of apertures being arranged in the two-dimensional pattern along the mask such that each one of the blind holes is aligned with a corresponding aperture, which is different for each of the blind holes (p. 4, lines 8-10, Fig. 1(v)).
With respect to claim 7, Jina teaches the panel of claim 1, comprising a topcoat configured to diffuse light passing from the blind hole through the topcoat to the outer surface – diffusers are not required to be provided (p. 2, 1-2, p. 3, lines 9-10 p. 7, lines 25-31, Fig. 1(v)).
Regarding claim 8, Jina teaches the panel of claim 1, wherein the decorative sheet complex comprises a layer different from the decorative layer disposed between the decorative layer the mask layer such that the blind hole ends in that additional layer – the adhesive layer (p. 7, lines 22-23, Fig. 1(v)).



Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783